10

1]

12

13

14

15

16

17

18

19

20

21

22

23

24

Case 3:21-cr-00013-MMD-WGC

CHRISTOPHER CHIOU

Acting United States Attorney
Nevada Bar No. 14853

ANDOLYN JOHNSON

Nevada Bar No. 14723

Assistant United States Attorney
400 South Virginia Street, Suite 900
Reno, Nevada 89501

(775) 784-5438
Andolyn.Johnson@usdo}.gov

Attorneys for the United States

Document 23 Filed 04/07/21 Page 1 of 2

L

V FILED RECEIVED

_ ENTERED SERVED ON
COUNSEL/PARTIES OF RECORD

 

 

APR -7 2021

 

 

 

CLERK US DISTRICT COURT
DISTRICT OF NEVADA
BY: DEPUTY

 

 

 

UNITED STATES DISTRICT COURT

DISTRICT OF NEVADA
UNITED STATES OF AMERICA, 3:21-cr-00013-MMD-WGC
Plaintiff, CRIMINAL INFORMATION
VS. VIOLATION:
CODI OWEN KRINGLIE, 18 U.S.C.§§ 922(g)(1) and 924(a)(2) — Felon
in Possession of a Firearm
Defendant.

 

 

 

 

THE UNITED STATES ATTORNEY FOR THE DISTRICT OF NEVADA CHARGES

THAT:

COUNT ONE
Felon in Possession of a Firearm
18 U.S.C. §§ 922(¢)(1), 924(a)(2))

Beginning on or about December 6, 2020, and continuing up to and including on or

about March 1, 2021, in the State and Federal District of Nevada,

CODI OWEN KRINGLIE,

defendant herein, knowing he had previously been convicted of a crime punishable by

imprisonment for a term exceeding one year, that is: Attempted Possession of a Trafficking

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

 

 

Case 3:21-cr-00013-MMD-WGC Document 23 Filed 04/07/21 Page 2 of 2

Quantity of a Controlled Substance, in the Second Judicial District Court for the State of
Nevada, on or about November 30, 2020, case number CR20-0116B; knowingly possessed a
firearm, that is: a Glock, Model 19 pistol bearing serial number YSZ609, said possession being
in and affecting interstate commerce and said firearm having been shipped and transported in
interstate commerce, all in violation of Title 18, United States Code, Sections 922(g)(1) and
924(a)(2).

FORFEITURE ALLEGATION
Felon in Possession of a Firearm

 

1. The allegations of Count One of this Criminal Information are hereby realleged and
incorporated herein by reference for the purpose of alleging forfeiture pursuant to 18 U.S.C. §
924(d)(1) with 28 U.S.C. § 2461(c).

2. Upon conviction of the felony offense charged in Count One of this Criminal
Indictment,

CODI OWEN KRINGLIE,
defendant herein, shall forfeit to the United States of America, any firearm or ammunition
involved in or used in any knowing violation of 18 U.S.C. § 922(g)(1):
1. a Glock, Model 19 pistol bearing serial number YSZ609; and
2. any and all compatible ammunition.

All pursuant to 18 U.S.C. § 922(g)(1) and 18 U.S.C. § 924(d)(1) with 28 U.S.C. §

2461(c).

DATED: this 7th day of April, 2021.
CHRISTOPHER CHIOU
Acting United States Attorney
/s/ Andolyn Johnson

ANDOLYN JOHNSON
Assistant United States Attorney

 
